Fourth Court of Appeals
                                  San Antonio, Texas

                                         May 23, 2019

                                     No. 04-19-00208-CV

                                          J.K. IVEY,
                                           Appellant

                                               v.

                            TODD MARQUARDT LAW FIRM,
                                     Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI24208
                        The Honorable Monique Diaz, Judge Presiding


                                        ORDER

       A notice of bankruptcy has been filed, showing a party to this appeal is in bankruptcy.
The notice also states the court in which the bankruptcy proceeding is pending, the bankruptcy
proceeding’s style and case number, and the date when the bankruptcy petition was filed.

       The court takes no action on the filing. We ORDER the appeal abated and removed
from the court’s active docket. See TEX. R. APP. P. 8.2; 4th Tex. App. (San Antonio) Loc. R. 4.
All motions and other documents pending or filed are abated subject to being re-urged in the
event the case is reinstated. The appeal will be reinstated only upon proper motion and proof.
See TEX. R. APP. P. 8.3(a).

        We further ORDER the clerk of this court to send copies of this order to the trial court
clerk, the court reporter, and the attorneys of record.



                                                    _________________________________
                                                    Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of May, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court